Green and Gorski, JJ.
(dissenting). We respectfully dissent, and would affirm the judgment. The conclusion of the majority that the time limitation set forth in 18 NYCRR 358-6.4 (a) should not be considered mandatory stems from its belief that the regulation reflects only administrative intent, not legislative *1649intent. The Legislature, however, enacted Social Services Law § 364 “[t]o assure that the medical care and services rendered pursuant to this title are of the highest quality and are available to all who are in need.” In order to implement that policy, the statute authorizes the New York State Department of Health (DOH) to “mak[e] policy, rules and regulations for maintaining a system of hearings for applicants and recipients of medical assistance adversely affected by the actions of the department or social service districts and for making final administrative determinations and issuing final decisions concerning such matters” (§ 364 [2] [h]). Here, the regulation in question provides that “definitive and final administrative action must be taken promptly” (18 NYCRR 358-6.4 [a]), thus ensuring that services are available when they are in fact needed. Notably, 18 NYCRR 358-6.4 applies not only to Medicaid determinations, as in the instant case, but it also applies to household benefits such as food assistance and home energy assistance, as well as to protective services for children and adults (see 18 NYCRR 358-1.1, 358-2.20). Timely definitive and final resolutions of questions of eligibility for such programs are imperative inasmuch as “termination of aid pending resolution of a controversy over eligibility may deprive an eligible recipient of the very means by which to live while he [or she] waits” (Goldberg v Kelly, 397 US 254, 264 [1970]). We therefore conclude that the plain language of the regulation itself, i.e., the affirmative directive that “definitive and final administrative action must be taken promptly,” with the further directive that such action must “in no event [be taken] more than 90 days from the date of the request for a fair hearing,” necessitates the conclusion that the regulation imposes a mandatory time limitation upon the Commissioner of DOH (respondent) (18 NYCRR 358-6.4 [a]; see Matter of City of New York v Novello, 65 AD3d 112, 116 [2009]). Further, we believe that the 90-day limitation applies regardless of whether a recipient is also entitled to priority under 18 NYCRR 358-3.2.
Even assuming, arguendo, that the time limitation in 18 NYCRR 358-6.4 (a) may be deemed discretionary, we conclude that respondent nevertheless is “not permitted] ... to ignore completely the specific [administrative] provisions for timely action” (State Div. of Human Rights v Rinas, 42 AD2d 388, 390 [1973]). In our view, respondent’s determination to amend the initial determination following a fair hearing more than eight months after petitioner requested the fair hearing is an abuse of any discretion afforded by the regulation in question. We consider the delay unconscionable, as well as contrary to both the legislative and administrative intent (see generally Social Services Law § 364; 18 NYCRR 358-6.4 [a]). Present — Scudder, PJ., Hurlbutt, Green, Pine and Gorski, JJ.